Labauve, J.
The plaintiff and appellant claims damages from the defendant for the want of care in the medical treatment of a negro girl while in the possession of the latter, and for expenses paid for medical attention on her.
. The petition alleges that the girl was, with her mother, hired to the defendant, residing in the same house with her, and accidentally was severely burned; from which, she, after sometime, became a helpless cripple, owing to the carelessness, negligence and mismanagement of the defendant in the treatment of her.
The defendant pleaded prescription and other matters in his defence, and a general denial. The case was submitted to a jury, who found a verdict for defendant, and the Court, having given judgment accordingly, the plaintiff appealed.
The testimony shows that the negro girl was injured by burning, prior 'to the 15th January, 1859, and the petition and citation were served on the defendant, on the 24th March, 1860.
This is clearly an action to recover damages resulting from a quasioffenee, and one year’s proscription applies. C. 0., Arts. 2294, 2295, 3501. Judgment affirmed, with costs.